DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/04/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810561085.9 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112, second paragraph, as being considered to be vague and indefinite because it/they is/are drawn to a system that includes both machine (i.e. inter alia machine “thin film transistor”) and process (i.e. inter alia process “manufacturing procesds”) limitations, and therefore, fail to comply with the requirements of 35 U.S.C. 112 second paragraph, because it is unclear as to which statutory class of invention to which the claims are drawn.  See MPEP § 2173.05.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, US 2005/0100832 (corresponding to US 7,405,432, in view of Yang, US 2004/0191968 (corresponding to US 6,913,957).
In re Claim 1, Adachi discloses a manufacturing method of a thin film transistor (TFT) array substrate, comprising: S 10, providing a substrate 100 (Fig. 1A) and forming a gate electrode 102 on a surface of the substrate 100, and forming a gate insulating layer 104’ on the surface of the substrate; S20, forming an active layer (marked as 105 in Figs.1)  on a surface of the gate insulating layer 104’, the active layer  (marked as (118’, 116, 115, 117, 119’) in Fig. 3B) comprising a channel 115, a source doped region (118’, 116) located at an end of the channel 115, and a drain doped region (117, 119’) located at another end of the channel 115 (Fig. 3B); 
Adachi does not explicitly discloses steps of etching the metal layer and stripping the protective layer.
Yang teaches a manufacturing method of a thin film transistor (TFT) array substrate, comprising: S 10, providing a substrate 200 and forming a gate electrode 206 on a surface of the substrate 200, and forming a gate insulating layer 205 on the surface of the substrate 200; S20, forming an active layer 208 on a surface of the gate insulating layer 205, the active layer (269 in Figs. 3B and 3D) comprising a channel (a central portion of 208 in Fig. 3F); not marked as channel, but inherently presented – how else the transistor can function), a source doped region (a portion of 208 underneath 210a) located at an (left) end of the channel (the central portion of 208), and a drain doped region (a portion of 208 underneath 210b) located at another (right) end of the channel (the central portion of 208); S30, forming a protective layer 310a on a surface of the channel (the central portion of 208) (Fig. 3E), and making the source doped region (the portion of 208 underneath 210a) and the drain doped region (the portion of 208 underneath 210b) conductive; S40, forming a metal layer 219 on the substrate 200, and etching the metal layer 219 (Fig. 3G) to form a source electrode 210a and a drain electrode 210b; and S50, stripping the protective layer 310, and forming a passivation layer 211 (Fig. 3H and 3I) on the surface of the substrate 200 (Figs. 2 and 3; [0026 -0050]).

In re Claim 3, Adachi taken with Yang discloses the manufacturing method of a TFT array substrate of claim 1, wherein the protective layer 310 is a photoresist (Yang: Figs. 3; [0038]).
In re Claim 7, Adachi taken with Yang discloses the manufacturing method of a TFT array substrate of claim 1, wherein the source electrode 121 and the drain electrode 122 are made of copper (Adachi: [0075]).
In re Claim 8, Adachi taken with Yang discloses the manufacturing method of a TFT array substrate of claim 1, wherein the gate insulating layer 104 and the passivation layer (114. 120) are composite layer structures made of a combination of at least two materials of silicon oxide, silicon nitride, or nitrogen-silicon compounds ([0077, 0114]).
In re Claim 9, Adachi taken with Yang discloses all limitations of claim 9 except for that the active layer ((118’, 116, 115, 117, 119’) in Adachi’s Fig. 3B; 208 in Yang’s Figs. 2 and 3) has a thickness of 40 nanometers, both the source electrode (121 in Adachi’s Fig 3C; 210a in Yang’s Figs. 2 and 3) and the drain electrode (122 in Adachi’s Fig 3C; 210b in Yang’s Figs. 2 and 3)  have a thickness of 500 nanometers, and the passivation layer (126 in Adachi’s Fig. 4; 211 in Yang’s Figs. 2 and 3) has a thickness of 100 to 400 nanometers. 
The difference between the Applicant’s claim 9 and Adachi – Yang’ references is in the specified thicknesses. 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP2144.04).

In re Claim 10, Adachi taken with Yang discloses a thin film transistor (TFT) array substrate, comprising: a substrate 100; a gate electrode 102 formed on a surface of the substrate 100; a gate insulating layer 104’ formed on the surface of the substrate; an active layer 105 formed on a surface of the gate insulting layer 104’ (Figs. 1), the active layer (118’, 116, 115, 117, 119’) (Fig. 3B) comprising a channel 115, a source doped region (118’, 116) located at an (left) end of the channel 115, and a drain doped region (117, 119’) located at another (right) end of the channel 115; a source electrode 121 and a drain electrode 122 both formed on the surface of the substrate 100 (Fig. 3C); and a passivation layer 120 formed on the surface of the substrate 100 (Adachi: Figs. 1-3; [0101-0122]). 
The applicant’s claim 10 does not distinguish over the Adachi’s reference regardless of the process used to form the a thin film transistor (TFT) array substrate, because only the final product is relevant, not the recited process of manufactured by the method of claim 1. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the 

In re Claim 11, Adachi discloses a thin film transistor (TFT) array substrate, comprising: a substrate 100 (Figs. 1A); a gate electrode 102 formed on a surface of the substrate 100; a gate insulating layer 104’ formed on the surface of the substrate 100; an active layer (118’, 116, 115, 117, 119’) (Fig. 3B) formed on a surface of the gate insulting layer 104, the active layer (118’, 116, 115, 117, 119’) (Fig. 3B) comprising a channel 115, a source doped region (118’, 116) located at an end of the channel 115, and a drain doped region (117, 119’) located at another (right) end of the channel 115 (Fig. 3B); a source electrode 121 and a drain electrode 122 both formed on the surface of the substrate 100; and a passivation layer 120 formed on the surface of the substrate 100 (Adachi: Figs. 1-3; [0101-0122]). 
The applicant’s claim 11 does not distinguish over the Adachi’s reference regardless of the process used to form the a thin film transistor (TFT) array substrate, because only the final product is relevant, not the recited process of manufactured by the method of claim 4. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.

2 is  rejected under 35 U.S.C. 103 as being unpatentable over Adachi and Yang as applied to claim 1 above, and further in view of Yuan, US 2014/0077203 (corresponding to US 9,391,097).
In re Claim 2, Adachi taken with Yang discloses all limitations of claim 2 except for that the active layer ((118’, 116, 115, 117, 119’) in Adachi’s Fig. 3B; 208 in Yang’s Figs. 2 and 3) is made of metal oxide comprising indium gallium zinc oxide or indium zinc oxide.
The only difference between the Applicant’s claim 2 and Adachi – Yang’s references is in the specified material used in the active layer.
Yuan teaches a manufacturing method of a thin film transistor (TFT) array substrate wherein the active layer 43 (Fig. 4) is made of metal oxide comprising indium gallium zinc oxide or indium zinc oxide ([0083-0087]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the material of the active layer of Adachi modified by Yang with metal oxides of Yuan, because due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified metal oxides in the active layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07). 

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Adachi and Yang as applied to claim 1 above, and further in view of Sera et al., US 2006/0008955 (corresponding to US 7,344,931).

Sera teaches a manufacturing method comprising a step of forming patterns on the substrate 10 through a halftone mask 16 after developing the substrate 10 (Figs. 4; [0105-0108]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Adachi, Yang, and Sera, and to use the specified halftone mask  to form heavily doped, lightly doped, or non-impurity regions can be selectively formed on the semiconductor layer. as taught by Sera ([0016]).

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Adachi, Yang and Sera as applied to claim 4 above, and further in view of Auda, US 4,814,041.
In re Claim 5, Adachi taken with Yang and Sera discloses all limitations of claim 5 except for that a gas utilized in the ashing process is one or a combination of oxygen and trifluoromethane, and an ashing time is between 20 to 100 seconds.
Auda teaches an ashing process wherein a gas utilized in the ashing process is one or a combination of oxygen and trifluoromethane (Column 4, line 55 –column 5, line 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Adachi, Yang, Sera, and Auda, and to use the specified gases to achieve controlled erosion of the photoresist mask as taught by Auda (column 4, lines 66-67).
However, Adachi taken with Yang, Sera, and Auda does not specify that the ashing time is between 20 to 100 seconds.
In re Aller, 105 USPQ 233 (MPEP2144.05.I).

Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Adachi and Yang as applied to claim 1 above, and further in view of Yamazaki, US 2002/0179293 (corresponding to US 6,649,544).
In re Claim 6, Adachi taken with Yang discloses all limitations of claim 6 except for that a gas utilized in making the source doped region ((118’, 116) in Adachi’s Figs. 3; the portion of 208 underneath 210a in Yang’s Figs. 3) and the drain doped region ((117, 119’) in Adachi’s Figs. 3; the portion of 208 underneath 210b in Yang’s Figs. 3) conductive is a noble gas, and a time of making the source doped region and the drain doped region conductive is between 30 to 60 seconds.
Yamazaki teaches a manufacturing method of a TFT array substrate, wherein a gas utilized in making the source doped region and the drain doped region conductive is a noble gas (Figs. 8 and 9; [0075 – 0100]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Adachi, Yang, and Yamazaki, and to use the specified noble gas since the noble gas element is inactive itself in semiconductor film, as taught by Yamazaki ([0076]).

It is known in the art that the time of making the source doped region and the drain doped region conductive is a result effective variable – because electric power consumed during ashing process depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified time of making the source doped region and the drain doped region conductive, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893